MUNGER, District Judge
(dissenting). I am unable to concur in the conclusion, stated in the above decision, that a sentence of imprisonment for one year can be executed in the United States penitentiary, at Leavenworth. I think it gives a meaning to the statutes not intended by Congress. It also has far-reaching results in the administration of the criminal laws in United States courts. By section 335 of the 'Penal Code felonies are defined as offenses punishable by death or imprisonment for more than one year, and all other offenses are made misdemeanors. If sections 10552 and 10561 of the United States Compiled Statutes authorize imprisonment in the United States penitentiary at Leavenworth, when the sentence imposed by the court is imprisonment for the term of one year, they must authorize the execution of .such a term of imprisonment therein in the case of both felonies and misdemeanors, for there is no criterion expressed in these sections of the class of persons convicted in United States courts, who may be confined in that prison, except the length of the term of imprisonment.
There are many misdemeanors for which imprisonment for one year is a permissible maximum punishment. There are 29 sections in the Penal Code alone which define such misdemeanors. An infamous crime . is one which the statute authorizes the court to punish by imprisonment in a penitentiary. Ex parte Wilson, 114 U. S. 417, 426, 5 Sup. Ct. 935, 29 L. Ed. 89; In re Mills, 135 U. S. 263, 267, 10 Sup. Ct. 762, 34 L. Ed. 107; In re Claasen, 140 U. S. 200, 205, 11 Sup. Ct. 735, 35 L. Ed. 409; United States v. Moreland, 258 U. S. 433, 441, 42 Sup. Ct. 368, 66 L. Ed. 700, 24 A. L. R. 992. An infamous-crime must be prosecuted by indictment, and not by an information. Mackin v. United States, 117 U. S. 348, 350, 352, 6 Sup. Ct. 777, 29 L. Ed. 909; Ex parte Wilson, 114 U. S. 417, 429, 5 Sup. Ct. 935, 29 L. Ed. 89; Parkinson v. United States, 121 U. S. 281, 7 Sup. Ct. 896, 30 L. Ed. 959. Therefore, under the proposed interpretation of sections 10552 and 10561 of the Compiled Statutes, all misdemeanors are infamous crimes and must be prosecuted by indictment, if the maximum punishment is fixed by the statute at one year, and the prosecution is in a United States court whose sentences to a penitentiary can be executed at the Leavenworth prison. It is the possibility'- of sentence in a penitentiary under the penal statute that makes a crime infamous, and hence a misdemeanor punishable by a statutory maximum *216penalty of a year’s imprisonment cannot be made infamous, or the reverse, dependent upon the prosecutor’s choice to proceed by indictment or information. In each of the cases of Mackin v. United States, 117 U. S. 348, 354, 6 Sup. Ct. 777, 29 L. Ed. 909, Parkinson v. United States, 121 U. S. 281, 7 Sup. Ct. 896, 30 L. Ed. 959, Ex parte Wilson, 114 U. S. 417, 426, 5 Sup. Ct. 935, 29 L. Ed. 89, and United States v. Petit, 114 U. S. 429, 430, note, 5 Sup. Ct. 1190, 29 L. Ed. 93, an infamous crime was prosecuted under an information. In none of these cases was it held that the information would have authorized a conviction and merely reduced the sentence that the court could have imposed, but in each it was held that the defendant could not, under the provisions, of the Fifth Amendment to the Constitution, be held to, answer to the charge. I think no such radical change of the long-established law relating to the prosecution and punishment of a misdemeanor was intended by Congress in the enactment of these sections of the statutes relating to the penitentiary at Eeavenworth.
The act of Congress providing for the federal prisons was enacted in 1891 and the Penal Code took effect on January 1, 1910. The federal prisons at Eeavenworth, Atlanta, and McNeil Island have all been available as places for confinement of prisoners convicted in the United States courts, since 1902. In a long series of decisions, all subsequent to 1902, it has been held by this and other United States courts that a prosecution by information was permissible for offenses against statutes which provided that the punishment might be imprisonment for one year, or was permissible for any misdemeanor. Weeks v. United States, 216 Fed. 292, 132 C. C. A. 436, L. R. A. 1915B, 651, Ann. Cas. 1917C, 524 (certiorari denied 235 U. S. 697, 35 Sup. Ct. 199, 59 L. Ed. 431); Blanc v. United States, 258 Fed. 921, 169 C. C. A. 641; Brown v. United States, 260 Fed. 752, 171 C. C. A. 490; Goublin v. United States, 261 Fed. 5, 171 C. C. A. 601; Pollard v. United States (C. C. A.) 261 Fed, 336 (certiorari denied 252 U. S. 577, 40 Sup. Ct. 344, 64 E- Ed. 725) ; Robertson v. United States (C. C. A.) 262 Fed. 948; Hunter v. United States (C. C. A.) 272 Fed. 235, 238; Young v. United States (C. C. A.) 272 Fed. 967; Falconi v. United States (C. C. A.) 280 Fed. 766; Cleveland v. Mattingly, 287 Fed. 948, 52 App. D. C. 374; United States v. Illig (D. C.) 288 Fed. 939; Remus v. United States (C. C. A.) 291 Fed. 513. The basis for all of these decisions was the proposition that a sentence of one year cannot be executed in a penitentiary. And finally the Supreme, Court of the United States in Brede v. Powers, 263 U. S. 4, 12, 44 Sup. Ct.' 8, 68 L. Ed.-, in a habeas corpus proceeding testing the validity of a conviction under section 21 of title 2 of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138%jj)> which provides a punishment for the maintenance of a nuisance of the kind there described by a fine or by imprisonment for not more than one year, held that a prosecution by information was proper and expressly stated: “The statute excludes the imposition of har-d labor or imprisonment in a penitentiary.” None of these decisions are founded upon any expressed distinction between a federal and a state prison, but the courts must have had in mind the existence of the federal prisons and the pos*217sibility of a sentence of imprisonment there, if the statutes authorize imprisonment therein for one year.
I think the proper construction of the words "and sentenced to terms of imprisonment of more than one year,” in the portion of the Act of March 2, 1895 (section 10561, Comp. Stats.) transferring the military prison at Ft. Leavenworth'to the Department of Justice, which says that that penitentiary is “to be used for the confinement of persons convicted in the United States courts of crimes against the United States and sentenced to imprisonment in a penitentiary, or convicted by courts-martial of offenses now punishable by confinement in a penitentiary and sentenced to terms of imprisonment of more than one year,” when considered in connection with section 5541, Revised Statutes, is to apply them distributively to both the civil and military prisoners. There is no reason for discrimination between the two classes of prisoners. It has long been the general rule that, one in the military service could not be sentenced to a penitentiary by a court-martial unless the offense of which he was convicted would have been punishable by imprisonment in a penitentiary by some statute of the United States, or of the state, territory, or district where it was committed, or by the common law. Act July 16, 1862, 12 Stat. 589, §§ 1, 4; Rev. Stats. § 1342, art. 97, Articles of War; Act March 4, 1915, Comp. . Stats. § 2458a. Congress could not have intended to prefer prisoners of this type over .those convicted in United States courts.
A study of the acts of Congress which have provided for places of imprisonment for those convicted of crimes against the United States is quite convincing that the purpose has been long maintained that the penitentiaries, either state or national, were only to be used for imprisonment if a sentence was for a period over one year. An apparent exception to this policy was stated in section 1 of the Act of March 3, 1891, providing for the selection of sites for three United States prisons, but no appropriation was made to carry that section into force.' No action was taken under it, and it was regarded as inoperative. See Annual Reports of Atty. Gen. 1891 to 1897, inclusive. In the meantime Congress itself selected a prison by this Act of March 2, 1895 (section 10561, Comp. Stats.), and in that act provided that it was to be carried on in accordance with sections 4, 5, 6, 7, 8, and 9 of the Act of March 3, 1891. By the rule, “expressio unius est exclusio alterius,” this was a refusal to make applicable to the penitentiary at Leavenworth any portion of section 1 of the Act of March 3, 1891.
This construction of the statute in Question maintains the obvious purpose of Congress to make only felonies punishable by imprisonment in a penitentiary, and to require an indictment only in the case of felonies. The other construction leads to some anomalous results. The Attorney General is given the general right by statute to select the prisons to which prisoners convicted in United States courts shall be committed. If he designates some state prison as the place of confinement for prisoners convicted in the State of New York, then, under the decision in the cases of In re Mills, 135 U. S. 263, 270, 10 Sup. Ct. 762, 34 L. Ed. 107, and In re Bonner, 151 U. S. 242, 255, 14 Sup. Ct. 323, 38 L. Ed. 149, a sentence of one year’s imprisonment for a *218misdemeanor could not be executed in the penitentiary, and the charge could be prosecuted by an information. If he designates the United States penitentiary at Leavenworth as a place of confinement for prisoners convicted in New Jersey, the same kind of an offense must be prosecuted by indictment, and a sentence of a year of imprisonment could be executed in a penitentiary. Congress could not have intended that an offense, such'as the maintenance of a nuisance contrary to the provisions of section 21 of the National Prohibition Act, should be, at the option of the Attorney General, an infamous crime requiring an indictment by a grand jury and punishable in a penitentiary, when committed in one state, and a minor misdemeanor, that could be prosecuted by information, and punishable only by imprisonment in a jail, when committed in another state.
There is nothing in the language of section 5541 of the Revised Statutes (section 10527, Comp. Stats.) that limits its application to sentences to be executed in state prisons, and a proper construction of this section, when read together with section 1 of the Act of March 2, 1895 (Comp. Stats. § 10561), relating to the United States penitentiary at Leavenworth, requires that no person convicted in a United States court of-a crime against the United States shall be sentenced to imprisonment in that penitentiary, unless the term of sentence exceeds one year, or the statute requires imprisonment in a penitentiary; and this has been - the effect of the decisions in a number of cases under this and similar statutes. Mitchell v. United States, 196 Fed. 874, 876, 116 C. C. A. 436; Braden v. United States (C. C. A.) 270 Fed. 441, 444; Biddle v. Moreno (C. C. A.) 279 Fed. 566, 567.
I think the judgment should be reversed, with direction to the District Court to discharge the prisoner from the respondent’s custody, but with the right to delay the discharge for a reasonable time in which the United States might take lawful measures to have the petitioner resentenced in accordance with law upon the verdict against him under counts 9, 10, 11, 12, 13, 14, and 15 of the indictment.